Citation Nr: 1723738	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-36 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which awarded service connection for PTSD and assigned a 30 percent rating, effective April 6, 2007.

Per the Veteran's request, a personal hearing before a Veterans Law Judge was scheduled for February 2017, but he did not report to the hearing.  Because he has not provided any reason for such failure to report and has not submitted a request for postponement, the Board deems his hearing request withdrawn.  See 38 C.F.R. §§ 20.703, 20.704.

In an August 2009 rating decision, during the pendency of the present appeal, the RO increased the rating for PTSD from 30 to 50 percent for the entire period on appeal.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In August 2015, during the pendency of this appeal, the Veteran submitted Form VA 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Aside from the Veteran initiating a claim of entitlement to a TDIU, a TDIU claim is also part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran had clearly raised the issue of unemployability subsequent to the March 2008 rating decision, the Board has jurisdiction of the TDIU claim as part of the claim for an increased initial rating for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is necessary prior to analyzing the merits of the Veteran's claims.

The record reflects that VA-generated evidence has been added to the claims file since the claim was last adjudicated in the January 2016 Supplemental Statement of the Case (SSOC).  In this regard, VA treatment records were added to the record in February 2017, after the January 2016 SSOC, and a SSOC was not issued with consideration of this new evidence.  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of the new evidence, a remand is also required for the AOJ to consider it in a SSOC.

The Veteran was afforded VA compensation examinations in March 2008, March 2009, and September 2015 to determine the nature and severity of his PTSD.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Review of the record reflects that it is unclear whether the VA examinations have captured an accurate depiction of the Veteran's disability picture, as his VA treatment notes appear to show additional symptoms.  Accordingly, remand is necessary to obtain a new VA examination.  In addition, the Board notes that the Veteran's representative requested a new VA examination in the June 2017 informal hearing presentation.

Additionally, consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is warranted.  The record indicates that the Veteran has not worked since 1997.  The March 2009 VA examination report indicates that the Veteran's service-connected disability caused a degree of impairment that impacted his ability to obtain and maintain gainful employment.  The schedular criteria for a TDIU however have not been met.  See 38 C.F.R. § 4.16 (indicating that a TDIU is warranted where the Veteran meets certain schedular requirements but that it is VA's policy that a TDIU is warranted whenever a Veteran is unemployable due to service connected disability).   As the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, this issue must be remanded to the AOJ for referral to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding VA records, specifically to include records dated from February 2017 to the present.  

2. Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

3. Provide the Veteran with a VA examination to determine the current severity of his service-connected PTSD.

The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The VA examiner is asked to:

(a) Specifically discuss all reported symptoms of the Veteran's PTSD, including his reports of a suicide attempt in 2004 and experiencing delusions and/or hallucinations.  

(b) Discuss the extent of any functional impairment caused by the service-connected PTSD that impairs his ability to perform occupational tasks.

A rationale should be given for all opinions and conclusions rendered.  

4. If after readjudicating the issue of entitlement to an increased initial rating for PTSD, the schedular criteria for a TDIU are still not met for the entire period on appeal, refer to the Director, Compensation Service the issue of entitlement to TDIU.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, the claims on appeal should again be reviewed by the RO on the basis of all evidence added sine the last SSOC.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




